ICJ_015_Ambatielos_GRC_GBR_1952-02-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE c. ROYAUME-UNI)
ORDONNANCE DU 14 FÉVRIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF FEBRUARY 14th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire Ambatelos,
Ordonnance du 14 février 1952: C. I. J. Recueil 1952, p. 16. »

This Order should be cited as follows:

‘‘Ambatielos case,
Order of February rath, 1952 : 1.C.J. Reports 1952, p. 16.”

 

N° de vente: 81
Sales number

 

 

 
14 FEVRIER 1952

ORDONNANCE

AFFAIRE AMBATIELOS
(GRÈCE c. ROYAUME-UNI)

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

FEBRUARY 14th, 1952

 

ORDER
1952

Le 14 février

Rôle général
n° 15

16

COUR INTERNATIONALE DE JUSTICE

ANNEE 1952

14 février 1952

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 62 du Règlement de la Cour,

vu la requête en date du 9 avril 1951 par laquelle le Gouverne-
ment hellénique a introduit devant la Cour contre le Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord une instance relative
à l'affaire Ambatielos,

vu les ordonnances des 18 mai, 30 juillet, 9 novembre 1951 et du
16 janvier 1952 fixant puis prorogeant les délais pour le dépôt du
mémoire et du contre-mémoire dans ladite affaire et réservant la
suite de la procédure ;

Considérant que le Gouvernement du Royaume-Uni a présenté
son contre-mémoire dans le délai fixé ;

Considérant que, dans ledit contre-mémoire, l'agent du Gouver-
nement du Royaume-Uni, tout en énonçant les arguments et
conclusions de son gouvernement sur le fond de l’affaire, a contesté
la compétence de la Cour et présenté expressément cette contes-
tation comme une exception préliminaire au sens de l’article 62
du Règlement de la Cour ;

Considérant qu’en conséquence, et conformément aux disposi-
tions dudit article, la procédure sur le fond est de ce fait suspendue

4
17 ORDONNANCE DU I4 II 52 (AFFAIRE AMBATIELOS)

et qu’il échet de fixer un délai pendant lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et
conclusions au sujet de ladite exception préliminaire ;

Réservant la suite de la procédure sur le fond,

Fixe au 4 avril 1952 la date d'expiration du délai dans lequel
le Gouvernement hellénique pourra déposer un exposé écrit conte-
nant ses observations et conclusions sur l’exception préliminaire
soulevée par le Gouvernement du Royaume-Uni.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quatorze février mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement hellénique et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
